                                                   Case 1:19-cr-00545-CM Document 99 Filed 05/25/21 Page 1 of 3




                     Daniel Filor
                     Tel 212.801.6758
                     Fax 212.801.6400
                     filord@gtlaw.com


                     May 25, 2021

                     VIA ECF

                     The Honorable Colleen McMahon
                     United States District Court
                            for the Southern District of New York
                     500 Pearl Street
                     New York, New York 10007

                     Re: United States v. Michael Carroll, et al., No. 19-cr-545 (CM)

                     Dear Chief Judge McMahon:

                             We write, on behalf of our client Michael Pappagallo, to respectfully request that the
                     Court exercise its discretion to expunge the record of Mr. Pappagallo’s arrest for reasons similar
                     to those underlying the Court’s order to expunge the arrest of his co-defendant Michael Carroll,
                     dated May 24, 2021. This Court has ancillary jurisdiction to order expungement following
                     dismissal of an indictment, see Doe v. United States 833 F.3d 192, 197 (2d Cir. 2016), if it finds
                     that Mr. Pappagallo’s privacy rights outweigh any law enforcement interest in maintaining the
                     record of his arrest, see, e.g., United States v. Doe, 935 F. Supp. 478, 480 (S.D.N.Y. 1996). That
                     is the case here. We have shared a draft of this letter with the government in advance of filing,
                     and the government has advised that it takes no position on the request.

                             Mr. Pappagallo was the President and CFO of Brixmor, a real estate investment trust
                     (“REIT”). The Indictment charged Mr. Pappagallo and others with securities fraud for allegedly
                     “smoothing” a non-GAAP metric, same property net operating income (“SP-NOI”) growth. Post-
                     indictment, the defense discovered and presented to the government substantial evidence that the
                     defense contended demonstrated Mr. Pappagallo’s innocence. That evidence addressed all three
                     theories of the Indictment: (i) the accounting adjustment that generated nearly all of the
                     discrepancy in SP-NOI identified in the Indictment was part of a legitimate correction of old
                     errors rather than any fraudulent scheme; (ii) with respect to lease settlement income (“LSI”), the
                     amortized portion at issue had been disclosed to every analyst covering Brixmor, see, e.g., Ex. A
                     (WB00272863) at 2, and the auditors were provided with documents showing the inclusion of
                     amortized LSI in SP-NOI that they opined was “appropriate[],” see Ex. B (Excerpt of EY-BRIX-
                     EWP-000281 at tab “A03.1 – Same property NOI”); and (iii) all the allegedly fraudulent prior-


Greenberg Traurig, LLP | Attorneys at Law
MetLife Building | 200 Park Avenue | New York, New York 10166 | T +1 212.801.9200 | F +1 212.801.6400
                                                                                                                                                                                                                                                                                                            +
Albany. Amsterdam. Atlanta. Austin. Berlin. Boston. Chicago. Dallas. Delaware. Denver. Fort Lauderdale. Houston. Las Vegas. London.* Los Angeles. Mexico City .
                                                                                 ¬


                         »
Miami. Milan. Minneapolis. New Jersey. New York. Northern Virginia. Orange County. Orlando. Philadelphia. Phoenix. Sacramento. Salt Lake City. San Francisco.
          ∞                                                                                                                                     ~
Seoul . Shanghai. Silicon Valley. Tallahassee. Tampa. Tel Aviv ^. Tokyo¤. Warsaw . Washington, D.C. West Palm Beach. Westchester County.
              ¬                                                                     +                        »                              ∞
Operates as: Greenberg Traurig Germany, LLP; *A separate UK registered legal entity; Greenberg Traurig, S.C.; Greenberg Traurig Santa Maria; Greenberg Traurig LLP Foreign Legal Consultant Office; ^A branch of Greenberg Traurig, P.A., Florida, USA;   ¤GT Tokyo Horitsu Jimusho and Greenberg Traurig
                              ~
Gaikokuhojimubegoshi Jimusho; Greenberg Traurig Grzesiak sp.k.


                                                                                                                                                                                                                                                                                                www.gtlaw.com
                    Case 1:19-cr-00545-CM Document 99 Filed 05/25/21 Page 2 of 3


        May 25, 2021
        Page 2
        period adjustments were disclosed and highlighted for auditors who expressed no concerns, see,
        e.g., Ex. C (excerpt of WB00743733 at tab “Same Prop”), the government’s expert agreed that
        such adjustments may be appropriate, and of the roughly $606,000 in allegedly fraudulent prior
        period adjustments, $550,000 were required, see Ex. D (excerpt of WB00452584 at tab “NOI
        Adjustments Summary_All”). After the defense presented this evidence, the government
        “conducted extensive additional investigation, including discussions with cooperating witnesses,
        Brixmor employees, and forensic accountants.” ECF No. 91. Following this investigation, the
        government concluded that it could not “establish quantitative materiality beyond a reasonable
        doubt” which “goes to an essential element of the charged offense” and that it was not “in the
        interest of justice to continue this prosecution.” The government therefore sought leave of the
        Court to dismiss the Indictment, and moved to dismiss charges against two cooperating witnesses
        who had already pled guilty. Id.

                Under Second Circuit law, the decision to grant a motion for expungement “lies within
        the equitable discretion of the court.” United States v. Schnitzer, 567 F.2d 536, 539 (2d Cir.
        1977). In considering such a motion, the court should consider that “an arrest record alone can
        create serious adverse consequences for those who have been arrested in the past,
        notwithstanding the ultimate disposition of the case,” and assess the motion “individually on its
        merits to determine the proper balancing of the equities.” Id. at 539-540. Courts in this Circuit
        have not hesitated to grant expungement where appropriate. See, e.g., United States v. Sahadeo,
        No. 94-CR-3 (TPG), 2011 WL 5828339, at *2 (S.D.N.Y. Nov. 17, 2011) (granting request to
        expunge request record where case “ended … with a nolle prosequi”).

                Expungement is appropriate here. The government recognized in asking this Court to
        enter an order nolle prosequi, the facts simply did not warrant pursuing criminal charges against
        Mr. Pappagallo. That supports expungement because “[t]here is no legitimate public interest in
        maintaining a record” in these circumstances, since it “contains no information . . . likely to be
        useful in the future.” United States v. Van Wagner, 746 F. Supp. 619, 622 (E.D. Va. 1990)
        (granting expungement following nolle). Further, the government was unaware of a portion of
        the evidence cited above when it decided to seek the Indictment in this case. It decided to move
        to dismiss the Indictment after the evidence was presented and after “extensive additional
        investigation.” ECF No. 91. Mr. Pappagallo should not be saddled for life with an arrest record
        simply because that “extensive additional investigation” occurred after Indictment. See Van
        Wagner, 746 F. Supp. at 621 (expungement appropriately “remedies a . . . mistake” where
        government developed exculpatory evidence post arrest). Finally, Mr. Pappagallo will continue
        to suffer unwarranted “adverse consequences” from his arrest. He already lost his job at Brixmor
        after the audit committee’s flawed five-week investigation, which failed to uncover the key
        exculpatory evidence highlighted above. Subsequently, as the result of his arrest, he and
        Fordham University mutually agreed that he should resign his teaching position there.

                As the government ultimately determined, this prosecution was “not in the interest of
        justice.” Mr. Pappagallo should not continue to carry the brand placed on him by the mistaken
        decision to arrest him.




Greenberg Traurig, LLP | Attorneys at Law
                                                                                                       www.gtlaw.com
                    Case 1:19-cr-00545-CM Document 99 Filed 05/25/21 Page 3 of 3


        May 25, 2021
        Page 3

                 We thank the Court for its consideration of this request.

                                                               Respectfully submitted,

                                                               Greenberg Traurig, LLP


                                                               By: /s/ Daniel P. Filor

                                                               Gregory Kehoe
                                                               Robert Horowitz
                                                               Daniel P. Filor
                                                               200 Park Avenue
                                                               New York, New York 10166
                                                               Attorneys for Michael Pappagallo

        Encls.




Greenberg Traurig, LLP | Attorneys at Law
                                                                                                  www.gtlaw.com
